          Case 2:18-cv-01837-GAM Document 51 Filed 09/21/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE ENRIQUE CASTILLO CHAIDEZ :
                              :
     v.                       :                        CIVIL ACTION NO 18-1837
                              :
CARL HEMPHILL, et al.         :

                                              ORDER

         This 21st day of September, 2020, for the reasons that follow, it is hereby ORDERED

that Plaintiff’s Motion for Protective Order and Counsel Fees (ECF #49) is DENIED.

         Defendant Hemphill’s exchange with a potential witness in this case is troubling, but

given the record, the Court cannot definitively conclude that it represents an attempt to

intimidate a witness, both because the contact was remote in time from the witness’ deposition

testimony, and because there was an independent business relationship between Mr. Hemphill

and the witness unrelated to this case. Necessarily, because the Motion is denied, there is no

basis for an award of counsel fees.

         Nonetheless, given the tenor of this litigation, the Court is concerned by the tone and

content of Mr. Hemphill’s communication with the witness, and further concerned by the

conduct of one of Mr. Hemphill’s attorneys at deposition, specifically, John Bradley, Esquire.

         Consequently, the Court sees wisdom in the suggestion of Defendant’s other counsel,

James Steigerwald, Esquire, that the parties enter into a consent order prohibiting further contact.

The parties are therefore FURTHER ORDERED to meet and confer with respect to such an

Order.


                                                                    /s/ Gerald Austin McHugh
                                                              United States District Judge
